  Case 13-37775      Doc 47    Filed 11/01/18 Entered 11/01/18 11:41:26          Desc Main
                                 Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                          Chapter 13 No.    13-37775
Steven J Maynard and Janet H Maynard aka                  Judge    Pamela S. Hollis
Jamer H Kloss

                                        Debtors

          NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

       PLEASE TAKE NOTICE that on 11/01/2018, I filed the attached Response to Notice of
Final Cure, a copy of which is hereby served upon you.

                                            /s/ Ross T. Brand

                                    Certificate of Service

       The undersigned certifies that he served a copy of the Notice of Filing and Response to
Notice of Final Cure on the Debtors by depositing same in the United States mail at 150 N
Michigan Ave., Chicago, Illinois 60601 at 5:00 p.m. on 11/01/2018 with proper postage prepaid
and on the other listed parties via ECF notification.


                                                   /s/ Ross T. Brand
                                                   Ross T. Brand ARDC# 6294886

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.2409
 Case 13-37775      Doc 47    Filed 11/01/18 Entered 11/01/18 11:41:26   Desc Main
                                Document     Page 2 of 2


SERVICE LIST

Steven J Maynard and Janet H Maynard aka Jamer H Kloss
7957 Farmhouse Rd.
Frankfort, IL 60423

Glenn B. Stearns
801 Warrenville Road
Suite 650
Lisle, IL 60532

Patrick A Meszaros
Law Offices Of Patrick A Meszaros
1100 W. Jefferson Street
Joliet, IL 60435
